MEMORANDUM **
Jose Alfonso Pellegrin Velazco seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying Pellegrin Velazco’s application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determinations that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative and that an applicant lacks good moral character, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and Pellegrin Velazco does not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.